DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-25 in the application. In the present response, the Applicant amended Claims 1 and 7-9, 13-14, 19-20 and 22-25 and cancelled Claims 2-3 and 15. Accordingly, Claims 1, 4-14 and 16-25 are currently pending in the application.
Response to Arguments
Applicant’s argument filled 12/10/2021, with respect to rejection of Claim 1 under 35 U.S.C. § 102(a)(1) has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new grounds of rejection has been set forth below necessitated by the Applicant’s amendment to Claims 1, 13, 19 and 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-8 and 12 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhang et al (US 2017/0321100). 
	Regarding Claim 1, Zhang (In Fig 1) discloses a microelectronic assembly (10) , comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface, (Fig 
	Examiner Note; Zhang [0011] establishes that “TIM 22” including one polymer, one phase change material, a first filler and a second filler. Zhang [0032] establishes the first filler to be “indium”. Zhang [0037] establishes the second filler to be any of “aluminum or copper or zinc or tin or indium or lead”. Finally Zhang [0016] establishes that “TIM 22” may include “titanate” as a coupling agent. Zhang [0011], [0032], [0037] and [0016] satisfying the limitation of Claim 1 drawn to “wherein the TIM includes indium and titanium, and does not include nickel, silver, or gold”. 
Regarding Claim 7, Zhang discloses the limitations of claim 1, however Zhang (In Fig 1) further disclose wherein the TIM (22B) includes indium (¶ 32, II. 1-6), titanium (¶ 16, II. 1-4) and copper (¶ 37, II. 1-3).
Regarding Claim 8, Zhang discloses the limitations of claim 1, however Zhang (In Fig 1) further disclose wherein the TIM (22B) includes indium (¶ 32, II. 1-6), titanium (¶ 16, II. 1-4) and aluminum (¶ 37, II. 1-3).
	Regarding Claim 12, Zhang discloses the limitations of claim 1, however Zhang (In Fig 1) further disclose wherein the cooling apparatus (18/20) includes a heat sink .
Claim 19 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hahan et al (US 2017/0186887). 
Regarding Claim 19, Hahan (In Figs 1B and 3) discloses a thermal interface material (114) for bonding components of electronic components (102), the thermal interface material comprising: an indium alloy (302/304/112), (¶ 69, II. 1-5), (¶ 87, II. 1-5), (Fig 3) having a liquidus temperature equal to or greater than 245 degrees Celsius (¶ 76, II. 1-6), wherein the indium alloy (302/304/112) includes titanium (¶ 69, II. 1-5) and does not include nickel, silver, or gold.
Examiner Note; Applicant reminded that a variable is not considered to be an intellectual property, where here the liquidus temperature of solder alloy is considered as a variable without any patentable weight.
For example Hahan (In Fig 3) provides a phase-diagram of a binary system with an eutectic point (306, lowest possible melting temperature).
The liquidus temperature is a variable which can be varied by percent weight of the first and second selected component and their respective sizes (Fig 3). 
Furthermore US 2009/0242121 to Suh provides a formula [0009] and a table [0010-0011] to achieve a target liquidus temperature of 210 C° and 120 C° by combining different alloying element mol %.
As such, Hahan and Suh establish that a liquidus temperature of a solder alloy is a result-oriented variable, which does not carry any patentable weight. 
	It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
See: MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4-6 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Choudhury et al (US 2017/0197281).
Regarding Claim 4, Zhang discloses the limitation of claim 1, however Zhang does not disclose wherein the TIM includes titanium having a weight percent between 0.5 and 24.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes titanium having a weight percent between 0.5 and 24 (¶ 13).

Regarding Claim 5, Zhang discloses the limitation of claim 1, however Zhang does not disclose wherein the TIM includes copper having a weight percent between 3 and 30.
Instead Choudhury (In ¶ 5-31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes copper having a weight percent between 3 and 30 (¶ 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Choudhury with TIM including copper having a weight percent of 3 and 30 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 6, Zhang discloses the limitation of claim 1, however Zhang does not disclose wherein the TIM includes aluminum having a weight percent between 0.5 and 30.
Instead Choudhury (In ¶ 5-31) teaches wherein the TIM (solder alloy), (¶ 6, II. 1-2) includes aluminum having a weight percent between 0.5 and 30 (¶ 21).

Regarding Claim 9, Zhang discloses the limitation of claim 1, however Zhang does not disclose wherein the TIM includes indium, titanium, copper, and aluminum.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the TIM (solder alloy, ¶ 6, II. 1-2) includes indium (¶ 9), titanium (¶ 13), copper (¶ 10), and aluminum (¶ 21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Choudhury with TIM including indium, titanium, copper and aluminum to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Claims 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Renavikar (US 2007/0117270).
Regarding Claim 10, Zhang discloses the limitations of Claim 1, however Zhang does not disclose wherein the microelectronic assembly further comprising: a circuit board, wherein a surface of the circuit board is coupled to the first surface of the package substrate.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Renavikar with a circuit board coupled to the first surface of the package substrate to benefit from mechanically and electrically coupling lands of the circuit board by suitable connectors such as ball grid array (BGA) solder balls (Renavikar, ¶ 46, II.39-45).
Regarding Claim 11, Zhang in view of Renavikar discloses the limitations of claim 10, however Renavikar (In Figs 1-3) further disclose wherein the circuit board (310) is coupled to the package substrate (302) by ball grid array interconnects (¶ 46, II. 41-45), (Fig 3).
Claims 13 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hahan.
Regarding Claim 13, Zhang (In Fig 1) discloses a microelectronic assembly, comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface (Fig 1), wherein the first surface of the die (12) is coupled to the second surface of the package substrate (14), (Fig 1); a cooling apparatus (18/20) thermally coupled to the second surface of the die (12), (Fig 1); and a thermal interface material (TIM) (22B, ¶ 5, II. 1-6) between the second surface of the die (12) and the cooling apparatus (18/20), (Fig 1). 

Instead Hahan (In Figs 1B and 3) teaches wherein the TIM (114) includes an indium alloy (302/304/112), (¶ 69, II. 1-5), (¶ 87, II. 1-5), (Fig 3) having a liquidus temperature equal to or greater than 245 degrees Celsius (¶ 76, II. 1-6), and wherein the indium alloy (302/304/112) includes titanium (¶ 69, II. 1-5) and does not include nickel, silver, or gold.
Examiner Note; Applicant reminded that a variable is not considered to be an intellectual property, where here the liquidus temperature of solder alloy is considered as a variable without any patentable weight.
For example Hahan (In Fig 3) provides a phase-diagram of a binary system with an eutectic point (306, lowest possible melting temperature).
The liquidus temperature is a variable which can be varied by percent weight of the first and second selected component and their respective sizes (Fig 3). 
Furthermore US 2009/0242121 to Suh provides a formula [0009] and a table [0010-0011] to achieve a target liquidus temperature of 210 C° and 120 C° by combining different alloying element mol %.
	As such, Hahan and Suh establish that a liquidus temperature of a solder alloy is a result-oriented variable, which does not carry any patentable weight. 

See: MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahan with TIM including an indium alloy having a liquidus temperature equal to or greater than 245 C° and does not include nickel, silver, or gold to benefit making a solder layer connecting the component to copper wire on all sides and enabling a thermally induced connection (Hahan ¶ 3, II. 3-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhang with Hahan, with a TIM having a liquidus temperature equal to or greater than 245 degrees Celsius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Regarding Claim 22, Zhang (In Fig 1) discloses a computing device, comprising: a microelectronic assembly (10), comprising: a package substrate (14) having a first surface and an opposing second surface (Fig 1); a die (12) having a first surface and an opposing second surface (Fig 1), wherein the first surface of the die is coupled to the second surface of the package substrate (14), (Fig 1); a cooling apparatus (18/20) thermally coupled to the second surface of the die (12), (Fig 1); and a thermal interface 
However Zhang does not disclose wherein the TIM includes an indium alloy having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius, and wherein the indium alloy includes titanium and does not include nickel, silver, or gold.
Instead Hahan (In Figs 1B and 3) teaches wherein the TIM (114) includes an indium alloy (302/304/112), (¶ 69, II. 1-5), (¶ 87, II. 1-5), (Fig 3) having a liquidus temperature between 245 degrees Celsius and 400 degrees Celsius (¶ 76, II. 1-6), (¶ 27, II. 1-3), and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius (¶ 76, II. 1-6), and wherein the indium alloy (302/304/112) includes titanium (¶ 69, II. 1-5) and does not include nickel, silver, or gold.
Examiner Note; Applicant reminded that a variable is not considered to be an intellectual property, where here the liquidus and solidus temperature of solder alloy is considered as a variable without any patentable weight.
For example Hahan (In Fig 3) provides a phase-diagram of a binary system with an eutectic point (306, lowest possible melting temperature).
The liquidus temperature is a variable which can be varied by percent weight of the first and second selected component and their respective sizes (Fig 3). 

	As such, Hahan and Suh establish that a liquidus or a solidus temperature of a solder alloy is a result-oriented variable, which does not carry any patentable weight. 
	It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
See: MPEP 2144.05, II. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahan with TIM including an indium alloy having a liquidus temperature of 245 and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius and does not include nickel, silver, or gold to benefit making a solder layer connecting the component to copper wire on all sides and enabling a thermally induced connection (Hahan ¶ 3, II. 3-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhang with Hahan, with a TIM having a liquidus temperature of 245 and 400 degrees Celsius and a solidus temperature between 125 degrees Celsius and 160 degrees Celsius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Claims 14, 16-17 and 23-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hahan and further in view of Choudhury.
Regarding Claim 14, Zhang in view of Hahan discloses the limitation of claim 13, however Zhang as modified does not disclose wherein the indium alloy further includes one or more of copper, and aluminum.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy, ¶ 6, II. 1-2, ¶ 9), further includes one or more of copper (¶ 10), and aluminum (¶ 21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahan and further with Choudhury with indium alloy including one or more of copper and aluminum to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 16, Zhang in view of Hahan and further in view of Choudhury discloses the limitation of claim 14, however Choudhury (In ¶ 5-31) further teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes copper having a weight percent between 3 and 30 (¶ 10).
Regarding Claim 17, Zhang in view of Hahan and further in view of Choudhury discloses the limitation of claim 14, however Choudhury (In ¶ 5-31) further teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes aluminum having a weight percent between 0.5 and 30 (¶ 21).

Regarding Claim 23, Zhang in view of Hahan discloses the limitation of claim 22, however Zhang as modified does not disclose wherein the indium alloy further includes one or more of copper, and aluminum.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy, ¶ 6, II. 1-2, ¶ 9), further includes one or more of copper (¶ 10), and aluminum (¶ 21).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahan and further with Choudhury with indium alloy including one or more of copper and aluminum to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Regarding Claim 24, Zhang in view of Hahan and further in view of Choudhury discloses the limitation of claim 23, however Choudhury (In ¶ 5-¶ 31) further teaches wherein the indium alloy (solder alloy, ¶ 6, II. 1-2, ¶ 9), includes indium (¶ 9) one or more of titanium (¶ 13) and aluminum (¶ 21).
Regarding Claim 25, Zhang in view of Hahan and further in view of Choudhury discloses the limitation of claim 23, however Choudhury (In ¶ 5-¶ 31) further teaches wherein the indium alloy (solder alloy, ¶ 6, II. 1-2), includes indium (¶ 9) one or more of titanium (¶ 13) and copper (¶ 10).
Claims 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang in view of Hahan and further in view of Brandenburg.
Regarding Claim 18, Zhang in view of Hahan discloses the limitations of claim 13 however Zhang as modified does not teach wherein the TIM has a thickness between 25 microns and 500 microns.
Instead Brandenburg (In Fig 1) teaches wherein the TIM (30) has a thickness between 25 microns and 500 microns (¶ 19, II. 1-8, II. 14-20).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Zhang with Hahan and further with Brandenburg with TIM having a thickness between 25 and 500 microns to benefit from yielding increasing liquidus temperature providing rapid solidification while the joint is held at the reflow temperature (Brandenburg, ¶ 18, II. 26-30).
Claims 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Hahan in view of Choudhury.
Regarding Claim 20, Hahan discloses the limitations of claim 19, however Hahan does not disclose wherein the indium alloy includes copper having a weight percent between 3 and 4-30.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes copper having a weight percent between 3 and 4-30 (¶ 10), (¶ 57, II. 1-4).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hahan with Choudhury with TIM including gold having a weight percent of 0.5 and 45 to benefit from providing a lead-
Regarding Claim 21, Hahan discloses the limitations of claim 19, however Hahan does not disclose wherein the indium alloy includes titanium having a weight percent between 0.5 and 24.
Instead Choudhury (In ¶ 5-¶ 31) teaches wherein the indium alloy (solder alloy), (¶ 6, II. 1-2) includes titanium having a weight percent between 0.5 and 24 (¶ 13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Hahan with Choudhury with TIM including titanium having a weight percent of 0.5 and 24 to benefit from providing a lead-free solder alloy having a lower melting point than conventional high silver alloys, but similar or more favorable mechanical and thermal properties (Choudhury, ¶ 4, II. 1-4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835